United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 06-3271
      ___________

James A. Widtfeldt, Trustee,         *
                                     *
            Appellant,               *
                                     *
       v.                            *
                                     *
Holt County Board of Equalization;   *
Nebraska Tax Equalization and Review *
Commission; State of Nebraska; Holt *
County Board of Equalization of the  *
State of Nebraska; United States of  *
America,                             *
                                     *
            Appellees.               *
       ___________                       Appeals from the United States
                                         District Court for the
      No. 06-3352                        District of Nebraska.
      ___________
                                         [UNPUBLISHED]
James A. Widtfeldt, Trustee,         *
                                     *
            Appellant,               *
                                     *
      v.                             *
                                     *
Holt County Board of Equalization;   *
Nebraska Tax Equalization and Review *
Commission; State of Nebraska,       *
                                     *
            Appellees,               *
                                     *
Holt County Board of Equalization,   *
of the State of Nebraska,                 *
                                          *
             Defendant,                   *
                                          *
United States of America,                 *
                                          *
             Appellee.                    *

                                    ___________

                              Submitted: April 3, 2008
                                 Filed: April 11, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In these consolidated appeals, James Widtfeldt appeals the district court’s1
dismissals of his two complaints, each containing the same claims against the same
defendants. Having carefully reviewed the parties’ arguments and the submissions on
appeal, we find no basis for reversal. Accordingly, the judgments of the district court
are affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.

                                         -2-